 LE MADRI RESTAURANT 269127 Restaurant Corp. d/b/a Le Madri Restaurant and  Luis Jerez and Walter Magnuson. Cases 2ŒCAŒ30176 and 2ŒCAŒ30729 May 26, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On June 23, 1999, Administrative Law Judge Steven Davis issued the attached decision.  The Respondent filed exceptions and a supporting brief and the General Counsel filed an answering brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, 127 Restaurant Corporation d/b/a Le Madri Restaurant, New York, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Christene Mann, Esq., for the General Counsel. Michael Etkin, Esq. (Ravin, Sarasohn, Cook, Baumgarten, Fisch & Rosen, P.C.), of New York, New York, for the Respondent. Beth Margolis, Esq. (Gladstein, Reif & Meginiss, Esqs.), of New York, New York, for the Charging Parties. DECISION STATEMENT OF THE CASE STEVEN DAVIS, Administrative Law Judge. Based on a charge in Case 2ŒCAŒ30176 filed by Luis Jerez, an individual, on March 4, 1997, and based on a charge in Case 2ŒCAŒ30729 filed by Walter Magnuson, an individual, on August 25, 1997, a complaint was issued on July 31, 1998, against 127 Restaurant Corp. d/b/a Le Madri Restaurant (Respondent). The complaint alleges essentially that Respondent (a) warned and informed its employees that it would be futile for them to engage in union or protected concerted activity, (b) refused to grant time off to Magnuson because he engaged in protected con-certed activity in furtherance of his being a plaintiff in a lawsuit against Respondent, (c) reduced the work shifts of Magnuson because he engaged in protected concerted activity, and (d) dis-charged Jerez and Magnuson because they engaged in concerted activities, and because Respondent believed that Jerez had en-gaged in union activities and to discourage employees from en-gaging in such activities.                                                                                                                       1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  Additionally, in the absence of excep-tions, we adopt pro forma the judge™s recommended dismissal of the allegation that Respondent™s president violated Sec. 8(a) (1) of the Act by remarks concerning his employees™ lawsuit. 2 In affirming the violations with respect to employee Walter Magnuson, we rely solely on Sec. 8(a)(1), and not Sec. 8(a)(3). Respondent™s answer denied the material allegations of the complaint, and on February 3, March 5, and April 16, 1999, a hearing was held before me in New York City.1 On the evidence presented in this proceeding, and my observa-tion of the demeanor of the witnesses2 and after consideration of the briefs filed by all parties, I make the following FINDINGS OF FACT I. JURISDICTION Respondent, a corporation having its office and place of busi-ness at 168 West 18th Street, New York, New York, is engaged in the operation of restaurants serving food and beverages to the general public. Annually, in the course of its business operations, Respondent derives gross revenues in excess of $500,000, and purchases and receives at its facility products, goods, and materi-als valued in excess of $5000 which are purchased from suppliers located in New York State, but which suppliers are firms engaged in interstate commerce. I accordingly find and conclude that Re-spondent is an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES A. The Facts 1. The lawsuit against Respondent Luis Jerez and Walter Magnuson were waiters employed by Respondent, a Manhattan restaurant.  In late February1996, Jerez and Magnuson were among a total of 19 named plaintiffs, members of the wait staff of Respondent, who sued it in Federal court for violations of Federal and state labor law. Specifically, the suit alleged that Respondent failed to pay the plaintiffs™ minimum wage, overtime, call in pay, and failed to reimburse them for the cost of purchasing and maintain-ing their required uniforms. The suit also alleged that Respondent unlawfully made deductions from their wages for tips and cash losses, and misappropriated their tips by requiring them to partici-pate in an involuntary tip sharing method, pursuant to which they were required to share their tips with other ﬁdissimilarﬂ employees and/or with agents of the Respondent.  A couple of days after the suit was filed, employees were re-quired to attend a meeting at which Respondent™s president, Pino Luongo, spoke to the entire wait staff which consisted of 15 to 20 employees. Also present was Alysa Adler, the day manager and admitted supervisor. According to Jerez, this was the first meeting conducted by Luongo in Jerez™ 4-month tenure there.  Jerez and employee Todd Piorier testified that Luongo threw the lawsuit papers on the table, and asked why ﬁthisﬂ happened and why didn™t anyone come to him before ﬁit got to this.ﬂ Piorier characterized his demeanor as being ﬁvery angry, intimidating,  1 Following the close of the hearing, certain Charging Party exhibits were missing from the exhibit file. Copies of those exhibits were in-cluded in the exhibit file with the consent of all parties.  2 Charging Party moved that the testimony of Manager Alysa Adler be struck on the ground that she violated the sequestration order by reviewing the transcript of the hearing. My denial of the motion is hereby affirmed. Respondent™s attorney represented that Adler did not review the testimony of its other witness, and apparently thus only reviewed the testimony of the General Counsel™s witnesses in order to prepare for rebuttal of their testimony. As such, her review of the tran-script was permissible. Greyhound Lines, 319 NLRB 554 (1995).  331 NLRB No. 32  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270solemn and mean.ﬂ Several employees voiced their opinions in 
response to Luongo™s statement. One unnamed employee volun-
teered that it was not possible to approach Luongo.  
Jerez testified that he said that although Luongo had the author-
ity to set restaurant policy, the tips received by the waiters was 
their business and they should decide how they are distributed. He 
also told Luongo that the wait staff had voiced their concern to 
management over being sent home although scheduled for shifts, 
and over management™s abusive language during meetings with 
the staff.
3 Jerez also told Luongo that if this was a ﬁunion house, none of 
these things would happen.ﬂ Luongo told those assembled that the 
lawsuit was ﬁtotally fri
volous and without merit,ﬂ adding that they 
would not get any money from him since he was in complete 
compliance with state and Federal laws. He also stated that their 
ﬁpro bonoﬂ attorney would be ﬁcrushedﬂ by his $450 corporate 
lawyer. He also said that  ﬁover [my] dead body, Le Madri would 
become a Union restaurant,ﬂ and he would ﬁclose it down before.ﬂ  
Piorier testified that Jerez voiced concerns that he had with Re-
spondent™s policies: tips were bei
ng illegally allocated to people 
who were not entitled to receive th
em, such as parking lot atten-
dants and restaurant management
; employees who were scheduled 
for shifts and reported to work were told to leave when managers 
decided that they were not needed; and complaints to management 
were not acknowledged, but instead were ridiculed.
4 According to Piorier, Jerez al
so remarked that ﬁin a union 
house, this would probably not ever have escalated to the point 
that it™s gotten to.ﬂ Luongo, then became ﬁirateﬂ and said, ﬁover 
my dead body will you ever get 
this house to be a union house, 
that before I would ever let that happen, I would close these doors 
down.ﬂ The meeting ended ﬁabruptlyﬂ at that point.  
Piorier stated that perhaps one or two other employees made 
comments concerning similar issues.  
Piorier testified that 1 or 2 days after the meeting, General 
Manager Alysa Adler approached him, and told him that Luongo 
asked her to tell him that there would not be any ﬁramifications or 
repercussionsﬂ if he decided to withdraw from the lawsuit. She 
also mentioned that if he remained a plaintiff, there may be ﬁcoun-
terclaimsﬂ made against him by Luongo, and information may be 
revealed which would have to be reported to the Internal Revenue 
Service  (IRS) as tip income. Pior
ier replied that he felt ﬁconfi-
dentﬂ in his position as a plaintiff, and would continue with the 

suit. Jerez also testified that Adler told him that the lawsuit had no 
basis, and that Luongo would not penalize anyone if they with-
drew from it, adding that ther
e was still time to withdraw. Jerez 
replied that he did not think it was appropriate to be discussing the 
lawsuit, and that they should leave it to the attorneys. 
Piorier also testified that in the spring of 1996, Luongo dined in 
the restaurant and he was assigned as his waiter. During the course 
of the meal, Luongo, who was ﬁjovial and blaséﬂ about the suit, 
told him that he would not win that case, and that there would be 
no problems if he wanted to withdraw his participation in it. Lu-
ongo also told him that there would be counterclaims made 
against him if he proceeded, and 
also mentioned that his tip in-
come would remain as a plaintiff. 
                                                          
                                                           
3 A shift is one work session, for example one lunch on Monday, or 
a dinner on Tuesday. 
4 Poirier first testified that Jerez 
also complained about overstaffing 
because Respondent absorbed employ
ees of a closed restaurant, but 
later conceded that overstaffing was 
not a problem at that time since 
that other restaurant had not yet closed. 
Piorier stated that following that
 conversation, he was told by 
Philip Smith, the maitre d™, that Luongo did not want Piorier to 
serve as his waiter when he dined at the facility, and thereafter he 
was not assigned to work in the VIP section, where Luongo dined. 
Piorier also stated that other laws
uit plaintiffs were not allowed to 
wait on Luongo following the filing of the suit.  
2. Luis Jerez 
a. Complaints to management 
Jerez worked for Respondent from June 1995 to November 
1996. He has worked in the restaurant industry for more than 
20 years, and prior to his service with Respondent, he was a 
manager at the Rainbow Room in Manhattan. 
In September 1996, a restaurant called Mad 61, which was 
owned by Luongo, closed, and about four to six members of 
that wait staff became employed at Respondent. Jerez testified 
that because of the additiona
l employees, Respondent™s wait 
staff worked fewer days, were 
assigned to fewer tables, re-
ceived less tips, and were sent
 home more frequently, even 
after being scheduled to work and reporting to work. 
Jerez voiced these concerns to General Managers Adler and 
Lesley Whitten and Night 
Manager John Hankinson during preservice meetings and in private. He also spoke with his co-
workers about these matters. Je
rez stated that Hankinson and 
Whitten told him that this situation was temporary, and would 
be resolved. However, according to Jerez, it became a perma-
nent problem and when he later became more outspoken about 
it Whitten told him that if he did not like it he could leave. 
Piorier corroborated Jerez™ testimony that he complained to 
Whitten about overstaffing, and that she told him that he could 
leave if he was dissatisfied. 
Jerez testified that in late October and early November 1996, 
he spoke to his coworkers, and with Managers Price and 
Whitten, and Maitre d™ Smith, in protest of the tip policy, which 
allocated tips to Managers Pr
ice and Smith, and other nonwait 
staff.5 At about the same time, Jerez spoke with management per-
sonnel at preservice meetings a
bout the adverse effects of the 
addition of the Mad 61 employees, including being sent home 
early. He was told that if he did not like it he could leave. He 
also protested Luongo™s alleged ve
rbal abuse of employees, and 
his failure to tip them when they waited on him. Whitten told 

Jerez that as an officer of th
e corporation Luongo did not have 
to leave a tip.  
Jerez also spoke to the kitchen staff about their complaints 
that the new chef reduced their work hours, and sent them 
home before they accumulated 40 hours per week in order to 
avoid paying overtime rates. He a
dvised them that they did not 
have to accept such treatment, 
and that they should consider 
getting together and unionizing, 
and that there were unions 
which could help them stop Respondent™s abuse. He had four 
such conversations with the kitc
hen staff, which took place in a 
basement locker room next to
 a management office. Jerez 
stated that when he used that office he could overhear conver-
sations in the locker room. Bartender Marcus asked Jerez 
whether he heard anything about unionizing or mention of a 
union. Jerez said that he did 
not, adding that a union was ﬁlong 
overdue.ﬂ   5 Jerez conceded that Price may not have been employed in the period 
September through November 1996, but nevertheless stated that Price had 
been receiving part of the waiters™ tips during Jerez™ employment. 
 LE MADRI RESTAURANT 271Whitten testified that she did not recall that Jerez complained 
about overstaffing due to the Ma
d 61 closing, or about tips 
being given to managers. She deni
ed telling him that he could 
leave if he was dissatisfied. Whitt
en stated that Respondent was not overstaffed, but rather there 
was a shortage of wait staff, and in fact the restaurant had required four to five additional 
waiters, who had come from Mad 61.  
b. The discharge of Jerez 
(1) The General Counsel™s evidence 
Jerez testified that on November 15, 1996, Whitten told him 
that a customer made a complaint which had ﬁgone to head-
quarters, all the way to the topﬂ, and because of the ﬁgravity of 
the complaintﬂ a decision had been made at headquarters to 
discharge him.  Jerez replied that he doubted that that was the reason for his 
termination, adding that he ne
ver had a complaint about his 
work. Whitten denied that there was another reason, but added 

that management had been ﬁwor
king withﬂ him on his service. When asked for an explanation, Whitten answered that John 
Hankinson has had to a
ssist him in his station and work with 
him. Jerez denied that he had such help, and asked that Hankin-

son be called into the meeting, which he was. Hankinson told 
Jerez and Whitten that he had been working in, and helping 

with his (Jerez™) station. Jerez answered that that was part of his 
jobŠmanagement helps with and opens wine and helps with 
family-style service. Accordin
g to Jerez, Hankinson looked 
ﬁevasive,ﬂ and then left.  
Whitten then showed Jerez an employee counseling notice 
regarding this incident which 
noted that his performance was 
ﬁbelow standardsﬂ and recounted 
the customer™s complaint. As 
testified by Whitten, on that day she received a call from Lu-
ongo who said that he had received a complaint from an attor-
ney with a large law firm with which the Respondent does a 
great deal of business. The attorney told Luongo that a female 
associate in the firm and her female friend had dined in the 
restaurant the night before. The counseling notice prepared by 
Whitten in relevant part, is as follows: 
 Two lady customers sat . . .  in Luis™ section. They fin-
ished their meal at 9:30 p.m.
 having eaten 2 appetizers and 
2 main courses and drank 2 glasses of wine. . . . They felt 
that they had been ignored. They were not asked if they 
wanted another glass of wine 
with their main course. They 
said that they had to raise their hand each time to ask for 

service. They had left the re
staurant quietly and decided 
never to return. They felt as if they had been treated like 
second class citizensŠmaybe because they were 2 
women, or had not spent enough, or not beautiful enough 
or something.  Action Taken: For the last 2 days at pre-service meet-
ings we had discussed the importance of making everyone 
feel welcome and have everyone leave with the wish to 
come back. I consider this complaint serious enough to 
warrant immediate termination. 
Jerez recalled waiting on those cu
stomers, but denied provid-ing less than his usual excellent 
service. He did not recall any 
unusual incidents, did not see th
em raising their hands for ser-
vice, and did not recall that they left any less than the usual 15 
percent tip.  
Jerez testified that on that evening, he had been assigned by 
Manager Hankinson to take special care of a table of customers 
who were just being seated in hi
s serving area. They had threat-
ened to leave the restaurant because they received poor treat-
ment at the door and because they had to wait too long for their 
table. Jerez waited on the table and the customers were ﬁvery 
happyﬂ when they left.  
Jerez testified that other waiters had received customer com-
plaints, including Paul Abrusso who forgot the first course for 
his table. When the main course arrived, the customers com-
plained. According to Jerez, Ab
russo replied that he was too 
busy, ﬁwhat do you expect me to do?ﬂ The customer, who was 
ﬁfuriousﬂ complained to Hankinson, who reassigned Abrusso to 
a different table. Jerez stated 
that Abrusso was not discharged 
or disciplined for his conduct, which occurred in the same week 

that Jerez was discharged.  
Jerez was not aware of any waiter being discharged for a 
customer complaint. He deni
ed having a counseling session 
with Hankinson or any other manager, and never received a 

written warning concerning his work. 
Jerez denied being told that he was fired for his participation 
in the lawsuit, or because he complained about Respondent™s 
rules or policies. Nor did he speak with Whitten concerning the 
lawsuit. (2) The Respondent™s evidence 
Whitten testified that when Luongo told her of the customer 
complaint, he directed her to look up the customer™s name, and 
take care of the matter. She then found the customer™s name 
and determined that Jerez served her. Whitten then asked Han-
kinson if he had observed any problems at that table or in that 
area of the dining room, and Ha
nkinson said that he had not. 
Neither had Whitten noticed any problems with customer ser-

vice, nor had any been brought to her attention. She checked 
with Maitre d™ Smith who also
 did not notice any problems. 
Hankinson told her, however, that he had been working in 

Jerez™ section, trying to give hi
m ﬁpointersﬂ and ﬁcoachﬂ him to 
correct such problems and issues as lateness in serving, and 

timing of the delivery of food to the tables.  
Whitten stated that for the last 4 days before this incident, 
she spoke to the waiters at the preservice meeting about the 
importance of making every customer feel special, spoiled, and 
overwhelmed with extraordinary service, so that they would 
wish to return to the restaurant. She noted that sales had de-
clined from the prior year, and that a book which critiqued 
restaurants noted that customers should ﬁwatch out for the ser-
viceŠit has a bit of an attitude to it.ﬂ She told Hankinson that 
she was disappointed in receiving the customer™s complaint, 
particularly since she had stre
ssed the importance of special service. She decided that they would speak to Jerez that eve-
ning. Prior to discharging Jere
z, Whitten had not spoken to the 
customer who complained, or to her law partner who spoke to 

Luongo.  At their meeting, Whitten told Jerez that she received a ﬁvery 
serious complaintﬂ and was upset
 since she had been stressing 
the importance of great service, and that Hankinson had to 
work with him often in addressing these issues. Whitten stated 
that at that point, Jerez became ﬁextremely defensive,ﬂ stating 
that the incident was ﬁmade up,
ﬂ was ﬁridiculousﬂ and he did 
not believe that there had been any problem with the customers. 

He further stated that he did not
 believe that his patrons waited 
too long for service, or that they would have wanted to order 
more wine, especially since they were in a rush to leave. 
Whitten then told him that ﬁperhaps you just don™t understand 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272what I™m trying to accomplish here. Maybe this just is not the 
right spot for you.ﬂ  
Whitten testified that prior to the meeting, she had not deter-
mined to discharge Jerez, and had not known that he was a plain-
tiff in the Federal lawsuit. She deci
ded to fire him when he ﬁdisbe-
lievedﬂ that there was a problem 
with his service that evening, 
which was in ﬁcomplete disregardﬂ of her attempts to improve 
service. She stated that perhaps he had a problem taking orders 
from her because she is a woman. She stated that she decided to 
discharge Jerez because of his attitude toward the problem, and 
because she had been speaking to the staff for the past 2 days 
regarding this specific issue. She decided to fire him because he 
did not understand that there had been a problem at the table, and 
he did not understand what she was trying to ﬁconveyﬂ to the staff. 
She further stated that the incident was an extremely big problem 
because this incident was an exam
ple of the issue she was trying 
to correct. When she spoke to Jerez, she saw that he ﬁjust did not 

understand.ﬂ She concluded that she was not going to ﬁget 
throughﬂ to him, he was being very defensive, and she did not 
understand why he insisted that 
there was another reason for his 
firing.  
Whitten stated that after hearing Jerez™ reaction to the criticism 
of his service, she decided to fire him, and she completed the ﬁac-
tion takenﬂ section of the notice in his presence in which she wrote 
that he was discharged. In support of her testimony that she had 
not decided to discharge Jerez when she first met with him, 
Whitten stated that she did not discuss with Luongo her decision 
to fire Jerez. She denied Jerez™ statement that she told him that he 
was being fired by direction of someone in the corporate hierar-
chy.  
Whitten™s testimony is contradicted in two respects. First, Jerez 
denied that Whitten wrote the ﬁaction takenﬂ section while he was 
present at the meeting, and stated that the form, including the 
action taken noting that he was discharged, was completely filled 
in when presented to him.  
In addition, Jerez testified that 
Whitten told him that a decision 
had been made by headquarters to fire him. In that respect, Jerez is 
supported by Luongo™s deposition testimony in the Federal law-
suit that Jerez is ﬁthe one that I requested to be dismissed based on 
the customer complaint.ﬂ He based that decision on a rating report 
which spoke about his ﬁlack of performance, inconsistency of 
service,ﬂ and that he always needed a floor captain™s help in his 
station, was ﬁvery sloppy in [his] overall performance,ﬂ and was 
ﬁstruggling with the co
mputers.ﬂ He stated that Whitten often told 
him that Jerez was not performing well, and when he heard about 
the customer complaint, ﬁI made the decision myself without even 
knowing that it was there at first, just the basis of the customer 
complaint, and I choose to do th
is.ﬂ He also noted that Whitten 
and Hankinson suggested that Jer
ez be fired because they did not 
believe that he was ﬁimproving too much.ﬂ 
Further, Whitten™s pretri
al affidavit stated that, ﬁI announced to 
Jerez that I was disappointed beca
use I had just discussed service 
issues, and I said that I had decided to terminate him.ﬂ At hearing, 

Whitten characterized that statement as a ﬁsummaryﬂ of what had 
happened during the entire conver
sation, and not, as the General 
Counsel contended, a statement that she entered the meeting with 

the intention of firing Jerez.  
Whitten conceded that she had never spoken to Jerez concern-
ing performance problems prior to that evening, and she had never 
told Luongo about any such prob
lems. She stated, however, that 
she believed, although she never saw, that Hankinson addressed 
some issues with Jerez concerning timing of service, but such 
discussions were not considered disciplinary action against him.  
With respect to customer service, Whitten explained that the 
waiter is responsible for service in that if the kitchen staff does not 
prepare the food in a timely manner, he is required to demand that 
the food be presented.  
With respect to Hankinson™s assistance to Jerez, Whitten con-
ceded that the floor manager™s job is to ﬁback upﬂ the waiter, and 
if the waiter is too busy and canno
t service the tables sufficiently, 
he calls for the help of a floor manager. Further, if the floor man-
ager sees that help is needed he is expected to assist, even if not 
requested by the waiter.  
The Respondent™s personnel manual
 in effect at that time pro-
vides that if the employee breaks a policy or fails to follow proce-
dure, he was subject to ﬁpoor performance warningﬂ progressive 
discipline consisting of a counseling session with a manager for a 
first offense and a note placed in the employee™s personnel file, a 
written warning for a second offense, and termination for a third 
offense.
6  The manual also provided that grounds for immediate dismissal 
included ﬁgross neglect, such 
as careless handling or abuse of 
company property,ﬂ fighting, theft or vandalism, serving free food 

to customers, using profane language, insubordination including 
refusal to obey an instruction or 
using insulting, abusive or threat-
ening language to a supervisor, tampering with a time card or 

punching another employee™s timecard, possession or use of a 
weapon, gambling or illegal drug use on the premises, sleeping on 
company time, dishonesty, altering a check including changing a 
tip, and confronting a customer over a tip or any other difference 
of opinion. 
In answer to a leading question by Respondent™s counsel, 
Whitten testified that she believed that Jerez™ treatment of the 
customer at issue constituted ﬁgro
ss neglectﬂ of the customers and 
therefore constituted gr
ounds for immediate discharge pursuant to 
the personnel manual™s rules.
7 Piorier, who was employed from October 1995 to April 
1998, knew of no other waiter w
ho was fired for a customer 
complaint. Indeed, no evidence was presented that any member 
of the wait staff had been disciplined or discharged due to a 
customer complaint.  
3. Walter Magnuson 
a. The General Counsel™s evidence 
Magnuson was employed by the Respondent for over 4 years, 
from April 1993 to June 1997. He was a plaintiff in the February 
1996 lawsuit against the Respondent
. Within 1 or 2 days after the 
lawsuit was filed, he received a phone message from Manager 
Alysa Adler, asking him to call her. He did not do so, but 1 or 2 
weeks later, Adler told him that as
 part of the lawsuit, the Respon-
dent had to present its books to the IRS, and she hoped that he had 
reported all his tips. Magnuson replied that he had.  
Adler testified, admitting that she contacted or attempted to 
contact every plaintiff, advising them that they could withdraw the 
suit if they wished, and that there might be counterclaims filed 
against them if they did not withdraw it. She also told them that 
since the suit concerned tips, their tax information would be ﬁex-
posedﬂ and provided to the Government. She also told them that 
                                                          
 6 A somewhat different procedure was in effect later, in April 1997, 
pursuant to a revised personnel manual. 
7 ﬁQ. Do you consider Mr. Jerez™ conduct with regard to the patrons 
that evening as gross neglect of those customers? A. Absolutely.ﬂ  
 LE MADRI RESTAURANT 273they did not report their tips accurately and now, because of the 
suit, they would have to reveal their tip records. She did not 
threaten them with discharge, or tell them that their jobs were in 
jeopardy if they did not withdraw the suit. 
At hearing, Adler explained that she contacted the plaintiffs be-
cause the Respondent was not aware of the reason for the suit, and 
wanted to leave the matter ﬁopen for discussion.ﬂ She told them 
that if there was ﬁsomething we could help you withﬂ as an alter-
native to their pursuit of the legal action perhaps they could ﬁwork 
it outﬂ or ﬁhelpﬂ them. 
b. Discipline and discharge of Magnuson 
One month after the filing of the lawsuit, while at work on 
March 19, 1996, Magnuson went into the kitchen and asked the 
expediter, who was Executive Chef Johnny Scapan, about the 
status of an order for his table. Scapan answered that he could not 
speak with him about the tables. Magnuson said, ﬁfuck youﬂ and 
left the kitchen. Magnuson explained that the job of the expediter 
is to facilitate the movement of food out of the kitchen.  
Magnuson stated that profanity was used in the kitchen, and he 
had used the same language toward Scapan in the past, and Sca-
pan had also used such language in a joking way which was part 
of the ﬁgive and takeﬂ and stress of the serving atmosphere. Nev-
ertheless, this time Magnuson 
received a two-shift suspension. 
The notice stated that ﬁWalter made a remark that offended the 
executive chef in front of all his staff with disrespect.ﬂ 
That was the first time that Magnuson was disciplined or coun-
seled in the 3 years that the Respondent had employed him.  
One year later, on Tuesday, 
April 22, 1997, a deposition was 
taken from General Manager Adler in the office of the Charging 
Parties™ attorney, Beth Margolis. Magnuson and other waiters 
were present. Occasionally, Magnuson was asked questions by 
Margolis as he sat in the audience.  
Adler testified that the April 1997
 deposition she gave as part of 
the lawsuit was the first deposition she had ever given. She said 
that she was nervous and described the experience as unpleasant. 
Although she knew that observers could be present, she was sur-
prised to see Magnuson there as she did not know that he would 
be in attendance.  
Magnuson stated that prior to th
e deposition, his working rela-
tionship with Adler was friendly
 and warm. However, the next 
day he found Adler to be ﬁvery distant, cold,ﬂ with no eye contact 
between them, and they did not converse that day.  
At the end of that week, as he was leaving work, Night Man-
ager Hankinson told him that Adler was very upset about a cus-
tomer complaint card left at his table on April 23. The card  stated 
that ﬁthe food was good but the service wasn™tŠour waiter disap-
peared repeatedly, and a business dinner that should have taken 2 
hours took 3 hours. I would think twice about coming back espe-
cially for a business dinner.ﬂ Magnuson replied that he was sur-
prised at the complaint, but that 
he would be ﬁextra attentiveﬂ in 
the future.  Adler testified that she tried to call the customer at her resi-
dence in California but she had not returned to that state by the 
time Adler called her. She stated that if a waiter receives a nega-
tive customer comment, someone 
in management speaks to the 
waiter about it. She did not notice a problem at that table, but was 
told by Hankinson that he (Hankinson) had to give extra attention 
to the table. She asked Hankinso
n to speak with Magnuson about 
the matter, and to write a warn
ing notice. Hankinson wrote the 
notice, which will be discussed, below.  
During his employment, Magnuson was enrolled in a master of 
fine arts program in college that
 involved his acting in certain 
performances during the school year. At various times, he re-

quired as much as 2 weeks off from work in order to rehearse for 
the performances. Respondent accommodated his school and 
performance schedules, and his work schedule varied according to 
these endeavors.  
Magnuson testified that in mid-April 1997, he asked Adler for 
time off from May 7 through May 18 for rehearsals and an up-
coming performance. Adler told him ﬁokayﬂ and advised that he 
put a written request in the schedule box, which he did.  Thereaf-
ter, he submitted the same request on each Wednesday, through 
the end of April.  
On April 30, Magnuson again made a request for that time off, 
and was told by Adler to give his request to Sue, the day manager 
who was then doing the scheduling. 
Magnuson gave his written request to Sue, and told him that he 
had previously requested the time off from Adler, with a modifi-
cation that he was available on May 10.  
On May 3, the schedule was posted, and Magnuson noted that 
he was scheduled to work on May 10 and 11, which was Mother™s 
Day. He told Sue that he could not work on May 11.  
At the end of his shift on May 10, Hankinson told Magnuson 
that the following day was Mother
™s Day, and everyone was re-
quired to work that day. Magnuson replied that he (Hankinson) 
knew that Magnuson would not be working the following day 
because of a rehearsal. Hankinson 
said that he would leave a note 
for Sue.  
In the morning on May 11, Magnuson called Sue and told her 
that he would not be reporting to work as he had a rehearsal all 
day. Sue replied that he was scheduled to work, he must come in 
and if he did not, ﬁappropriate actionﬂ would be taken. Magnuson 
did not report to work. 
On May 16, Magnuson called the restaurant and learned that his 
name was not listed on the daily work schedule for the week end-
ing May 25. On May 19, he went to the restaurant and asked 
Adler why his name was not on the schedule. Adler replied that 
she was confused, and did not list his name since she did not know 
when he was returning from the show. She also said that the Re-
spondent hired many full-time employees, and since he was work-
ing only half time, the Respondent™s priority was to ﬁtake careﬂ of 
the full-timers. Adler said, however, that she would ensure that he 
was on the next week™s schedule. Adler did not mention the fact 
that Magnuson did not work on Mother™s Day.  
Magnuson™s name was listed on the bottom of the next week™s 
schedule, the week ending June 1. He was assigned to one shift 
that week. The following week he was scheduled for five shifts, 
but not his former scheduleŠwhich was Wednesday, Saturday, 
and Sunday nights.  
Magnuson and Piorier stated that preference in time off was 
given by seniority. The schedule was arranged with the most sen-
ior employees being listed at the t
op. Piorier stated that scheduling 
was done by seniority, with those employed the longest asking for 
and receiving the shifts they wanted. Piorier further stated that the 
shifts employees worked were based on what shifts they wanted 
and when the waiter was available to work. Piorier also stated that 
manager Price told him that employees were listed on the schedule 
in order of seniority.  
Adler stated that there was no significance to Magnuson™s be-
ing at the bottom of the schedule. She copied the names from the 
prior week, and since he was not listed that week, she wrote his 
name on the bottom of the schedule. She conceded that if an em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274ployee is not working for 1 week, usually his name would be in 
the same place on the schedule. It should also be noted that for the 
week ending June 8, his name was again on the bottom of the 
schedule, but nevertheless, according to the Respondent™s sched-
ule, was scheduled to work five shifts that week, more than his 
normal workload. 
On June 7 the restaurant was used solely for a private party to 
begin at about noon. Magnuson was scheduled to report at 10 a.m. 
and work until the end of the party, at 3 or 4 p.m. On that day, 
Magnuson drove to work and was delayed by traffic. He arrived at 
about 10:20 a.m.  Adler approached him and told him that he was 
late. Magnuson apologized and said that he was delayed in traffic. 
He had considered calling to say that he would be late, but did not 
want to take the extra time to make the call. 
At the end of his shift, he was told to speak with Adler. At the 
meeting, at which Hankinson was also present, Adler told him he 
was terminated because he was 20 
minutes late to work that day. 
Adler showed him a notice in which she wrote that Magnuson 
arrived at 10:24 a.m. without ca
lling to say he would be late. 
ﬁThere was a private function at the restaurant and a full staff was 

required to be in at 10:00 a.m. to set up the rooms.ﬂ Magnuson 
wrote on the form ﬁstuck in traffic on Brooklyn Bridge, no history 
of lateness.ﬂ  
Adler also showed him three other disciplinary notices: cursing 
Executive Chef Scapan; the customer complaint; and his refusal to 
work on Mother™s Day.  
The only written notice he had received prior to that day was 
the one for cursing Scapan, discussed above. The writeup for the 
customer complaint simply repeat
ed what the customer wrote on 
the card, set forth above. On June 7 Magnuson wrote on that 
counseling notice that he could not account for the customer™s 
perception, in that he never disappeared, and attempted to give 
excellent service.  
The notice for Mother™s Day stated that Magnuson was sched-
uled to work 2 shifts that day, and was told that requests for time 
off would not be honored because ﬁthe business of the restaurant 
requires a full staff on Mother™s Day. Walter did not show up nor 
did he call that day.ﬂ Magnuson wrote on the notice that he called 
and spoke to Sue. Adler conceded at hearing that Magnuson was 
only scheduled to work one shift on Mother™s Day, and that he 
called in that day. 
Magnuson testified that before an
d after the filing of the lawsuit 
in February 1996 he was given whatever time off he requested, 
other than Mother™s Day, 1997.  
Magnuson testified that after the suit was filed, and beginning 
about September 1996 he began working about three  shifts per 
week as opposed to a full five plus shifts per week. Nevertheless, 
his schedule requests were honored at all times. Other waiters 
worked about three 
shifts per week.  
At the time of his discharge, other plaintiffs, such as Piorier, Se-
ron, and Virhuez were still employed.  
c. The Respondent™s evidence 
Adler stated that with respect to the lawsuit, she was not in-
structed to treat any of the plaintiffs differently or scrutinize their 
work any differently than any other employee. She told them that 
whatever they wanted to do was their own business, but when 
they were working it was ﬁbusiness as usual.ﬂ 
The event that precipitated Magnu
son™s discharge, the private 
party, involved an extensive setup according to Adler. Tables, 
chairs, and hutches had to be moved and the party involved an 
unusual style of service that incl
uded a dance floor, buffet area, 
and a children™s area. 
When Magnuson arrived, Adler told him to change his clothing 
as there was work to do. The employees had a 30-minute meal and 

a staff meeting before the party. Although Adler agreed that 
Magnuson could have chosen not to eat the meal but instead work 
during the meal period, she stated that he could not choose the 
time to report to work. Adler stated that he arrived during the 
period of time used to prepare the room. 
Although the party began on time at noon, Adler stated that the 
hosts were expected to arrive before that time for a ﬁwalk-
throughﬂ in order to ensure that the room was arranged according 
to their expectations. Last minute changes are made then. Adler 
apparently was emphasizing the importance of early room setup 
so that it would be ready for the hosts™ inspection.  
Adler conceded that to her knowledge Magnuson had no prior 
history of lateness, and she had no reason to doubt that he was 
delayed by traffic that day. 
Adler stated that at the end of the day, she decided to issue a 
written warning to Magnuson for being late and not calling to 
inform Respondent that he would be late, as is required. In this 
regard, the Respondent™s personnel manual states that employees 
are required to call if they will be la
te to work. It further states that 
ﬁtardiness will result in a warning and excessive tardiness may 

result in termination of employment.ﬂ She opened his personnel 
file, observed three other prior writeups, and decided to discharge 
him.  
It was stipulated that of the counseling notices written for em-
ployee misconduct during the period July through December 
1997, only one referred to lateness. However other counseling 
notices written outside that period of time referred to lateness. 
Respondent™s personnel manual in effect at the time of 
Magnuson™s discharge provides that unacceptable conduct may 
lead to disciplinary action up to and including termination in cer-
tain circumstances:  
 Failure to perform job or work
 assignments satisfactorily, 
safely and efficiently. . . . 
Interfering with or hindering work schedules, failing to 
work on a shift as scheduled . . . failing to call in advance 
when late or absent, excessive tardiness or absenteeism.  
 The manual in effect at that time provided for ﬁstandard steps 
of progressive disciplineﬂ for viol
ation of company rules, includ-
ing a documented verbal warning, written warning, final written 
warning, suspension pending investigation, and termination. 
These steps were not followed. Magnuson testified that, aside 
from the written warning he received concerning the chef, he 
received no other discipline or warnings prior to his discharge.   
Adler testified that she alone made the decision to fire 
Magnuson, and did not consult with anyone prior to making that 
decision, or before advising him that he was terminated. She spe-
cifically denied speaking to Luongo before discharging 
Magnuson. However, her pretrial affidavit stated that she called 
Luongo and told him that Magnuson was late that day. She men-
tioned that there were some ot
her writeups, and Luongo asked 
what they were. Adler told him, and Luongo ﬁthen agreed with me 
that Magnuson should be fired.ﬂ  
At hearing, in explanation, Adler stated that on June 7, the day 
of the private party, she decided to terminate Magnuson on her 

own, and did so. About 1 hour later she spoke to Luongo about the 
party, and he asked how it went. She told him that there was a 
ﬁlittle bit of a mishapﬂ in the morning in that Magnuson was late. 
 LE MADRI RESTAURANT 275Adler told him that she was going to write him up, but looked at 
his file and determined that it was ﬁtime to fire him.ﬂ Luongo 
asked what the previous instances of misconduct were and Adler 
told him. He then said that
 she ﬁmade a good decision.ﬂ 
With respect to the other three writeups she relied on in basing 
her decision to discharge Magnuson, she had no firsthand knowl-
edge of the incident concerning the cursing of the executive chef.  
Regarding the customer complaint, Adler stated that customer 
complaints are a daily part of the restaurant business. The Re-
spondent is a ﬁclassyﬂ restaurant whose clientele of demanding 
customers and celebrities have high
 expectations. She agreed that 
complaints may be very subjective, and that one customer might 
find objectionable what another would not, and that management 
sometimes does not agree that a complaint is valid. Respondent™s 
personnel manual states that ﬁwith the expectation level that our 
guests have of us, critical comments are a daily part of business. 
Tastes and expectations are outside of our control to some de-
gree.ﬂ  Regarding Magnuson™s refusal to work on Mother™s Day, Adler 
testified that the Respondent honored Magnuson™s requests for 
time off if they did not interfere with its business. Mother™s Day 
was the only day in which his request for time off was not hon-
ored. That request was not honored because it is historically a very 
busy day where all staff members 
are required to work. She noted 
that during the several months be
fore Magnuson™s termination in 
June 1997, she noticed a slight reduction in his performance or 
attitude. He seemed ﬁvery cavalierﬂ about his job. Her pretrial 
affidavit stated that she could not recall when Magnuson first 
asked her for time off during the period including Mother™s Day. 
She conceded that it was possible that he first made a written re-
quest in early April for such time off. She further conceded that 
she may not have answered the request. He conformed to her 
procedure in that he put the requ
est in the envelope. Adler further 
stated in her pretrial affidavit that she had no recollection that he 

asked for the block of time off, from May 5 to 18, but that had he 
done so because of his unavailability, she would not have sched-

uled him for Mother™s Day.  
Indeed, Respondent™s personnel manual provides that Respon-
dent  ﬁwill allow team members to take a limited number of weeks 
off as an unpaid leave of absence. Employees are required to ad-
vise their supervisor immediately of such a request which ﬁmust 
be reviewed and approved by Human Resources.ﬂ 
Eleven of the 13 members of th
e wait staff worked on Mother™s 
Day.
8 Of those 11, 4 worked a double shiftŠlunch and dinner.  
Adler stated that the restaurant was busy that day. 
Adler testified that she could have requested that employees 
Jack Buttigleg, Sal Kader, and Olof Sander, who worked only the 
lunch shift that day, work the dinner shift on Mother™s Day, but 
did not do so. Such an assignment would cause them to be paid 
overtime, which Adler was reluctant to do.  
With respect to the wait staff working overtime, a review of 
certain employee weekly work schedules in evidence for the 6-
month period from the weeks ending September 22, 1996, through 
March 30, 1997, reveals that an average of 15 wait staff worked 
each week. In only 4 of those 
weeks no employee worked more 
than 40 hours. In contrast, in 2 weeks 10 of the 15 employees 

worked more than 40 hours;
9 in 2 weeks 9 employees worked 
more than 40 hours;
10 in 1 week 8 employees worked more than 
                                                          
                                                           
8 CP Exh. 9. 
9 November 3 and December 15. 
10 November 10 and 17. 
40 hours;
11 in 3 weeks 7 employees worked more than 40 hours;
12 in 2 weeks 6 employees worked more than 40 hours;
13 in 4 weeks 
5 employees worked more than 40 hours;
14 in 1 week 4 employees 
worked more than 40 hours;
15 in 1 week 3 employees worked 
more than 40 hours;
16 in 3 weeks 2 employees worked more than 
40 hours;
17 and in 1 week
18 1 employee worked more than 40 
hours.  In 1 week, March 23, the schedule stated that one em-
ployee ﬁwas cut early to avoid overtime.ﬂ 
Adler stated that one waiter, 
Piorier, was out of town on 
Mother™s Day. In fact, as he testified, on April 29 he requested to 
have Mother™s Day off because it was his birthday. That weekend, 
Adler announced to the wait staff that the entire staff would be 
working on Mother™s Day. Piorier told her that he had requested 
the day off as it was his birthday. Adler told him not to worry, and 
that she would ﬁwork something out.ﬂ Piorier stated that 1 year 
earlier, on Mother™s Day 1996, the restaurant was not busy al-
though a full staff was present that day. He stated that the restau-
rant was staffed according to the expected volume of business. 
The Respondent had always granted Magnuson™s requests to 
change his schedule, and had granted him leaves of absence for 
his school and acting endeavors. In fact, in December 1996, Re-
spondent permitted Magnuson to be absent from work for 3 weeks 
at Christmas, typically the busiest time of the year. 
Adler stated that no employee ever discussed union activity or a 
desire for union representation with her, and she never heard any-
one discussing that topic. 
Adler stated that Respondent™s employment policy includes 
giving a warning to an employee and, depending on the situation 
and on how many problems he has had, permitting him an oppor-
tunity to correct his behavior. She 
stated that for each problem, the 
manager is supposed to inform the employee, document it in writ-
ing, and give him the opportunity to correct it.  
Piorier stated that he knew of only one waiter, other than Jerez 
and Magnuson who was fired for misconductŠthat was Roy, who 
was fired for drinking on the job. Another employee, Antonio 
DaSilva, was suspended for the same reason. In addition, Mary 

Faith Cerasoli was discharged. According to Piorier, she was one 
of the ﬁinitiatorsﬂ of the lawsuit, and management showed an 
ﬁopen dislikeﬂ for her.  
Analysis and Discussion 
A. The Alleged Violation of Section 8(a)(1) of the Act 
The complaint alleges that in February 1996 Luongo warned 
and informed employees that it would be futile for them to engage 
in union or protected concerted activity.  
As set forth above, 19 employ
ees of the Respondent became 
plaintiffs in a lawsuit against it in February 1996 which alleged 
that the Respondent had engaged 
in certain unlawful activities 
with respect to their pay and tip policies.  
It is well settled that the filing of a civil action by employees 
is protected activity unless done with malice or in bad faith. 

Trinity Trucking & Materials Corp
., 221 NLRB 364, 365 
(1975); Host International, 290 NLRB 442, 443 (1988). There 
is no evidence of malice or bad faith here. Of course, by joining 
 11 September 29. 
12 October 13, 27, and December 22. 
13 October 20 and February 23. 
14 November 11, December 29, February 9 and 16. 
15 February 2. 
16 September 22. 
17 January 12, 19, and 26. 
18 March 30. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276together to file the lawsuit they engaged in concerted activity. 
Respondent™s answer admits that the employees concertedly 
filed the action.  
I credit the uncontradicted testimony of Jerez and Piorier that at 
the meeting called shortly after 
the suit was filed, Respondent™s 
owner Luongo, in response to Jerez™ remark, told the assembled 
employees that ﬁover my dead bodyﬂ would the Respondent be-
come a ﬁunion house,ﬂ and before he would let that happen he 
would close the restaurant. This warning was clearly informing 
employees that Luongo would not permit union representation at 
the restaurant, and that he would close the business in order to 
prevent its unionization. Such a remark violated Section 8(a)(1) of 
the Act since its impact is advice to employees that it would be 
futile to seek union representation. 
Portsmouth Ambulance Ser-
vice, 323 NLRB 311, 319 (1997); 
South Nassau Communities 

Hospital
, 262 NLRB 1166, 1175 (1982).  
However, I cannot find that Luongo™s further remarks sug-
gested that it would be futile to engage in protected concerted 
activity, as alleged. Luongo told the assembled employees that 
their lawsuit was frivolous and without merit, and that he would 
not have to pay any money since Respondent was in compliance 
with all laws. He added that their lawyer would be ﬁcrushedﬂ by 
his lawyer. These remarks constitute a lawful prediction of the 
outcome of the lawsuit based on Luongo™s belief that Respondent 
did not commit violations of the law. There was testimony here 
that the Federal lawsuit was settled. There was no evidence pre-
sented that Respondent was in violation of any of the laws it was 
charged with, or that Luongo did not have an objective, good-faith 
belief that the case had no merit. I accordingly find no violation in 
Luongo™s remarks concerning the lawsuit. 
B. The Alleged Violations of Section 8(a)(3) of the Act 
1. The discharge of Jerez 
The complaint alleges that Jerez 
was discharged because of his 
concerted activities, and because the Respondent  believed that he 
engaged in union activities. 
Jerez was a plaintiff in the lawsuit brought against the Respon-
dent, and was outspoken at the mandatory meeting conducted by 
Luongo shortly after the suit was filed. As set forth above, Jerez™ 
corroborated and uncontradicted testimony established that at the 
meeting he expressed his coworkers™ concern about working con-
ditions and loss of tips. When he voiced his opinion that if the 
Respondent was a union house this would not have occurred, he 
was the subject of an unlawful threat that the Respondent would 
close before it became a union house. By expressing his opinion, 
Jerez identified and aligned himself with a union solution to the 
problems faced by employees.  
I am aware that Jerez did not contact a union and no overt at-
tempts at unionization occurred. However, it is clear that Luongo 
apparently believed that Jerez had union sympathies based on his 
comment at the meeting. 
Jerez™ voicing of employee complaints, including the allegedly 
improper deduction of money from tips constituted protected 
concerted activity. 
Liberty Ashes & Rubbish Co
., 323 NLRB 9, 11 
(1997); 
C & D Charter Power Systems
, 318 NLRB 798 (1995); 
Neff-Perkins Co., 315 NLRB 1229 fn. 1 (1994). 
Thereafter, from September through November 1996, Jerez 
continued to complain to his managers about the loss of work and 
pay due to the assumption of the Mad 61 employees, and the tip 
allocation problem. I credit Jerez™ corroborated testimony over 
that of Whitten who said that she could not recall that Jerez raised 
these problems.  
In view of the lawsuit that addressed the tip issue, and Jerez™ 
uncontradicted testimony that he mentioned certain of these mat-
ters at Luongo™s meeting, I find that Jerez would have spoken to 
his managers about these issues. Further, his testimony in this 
regard was corroborated by empl
oyee Piorier. These complaints, 
too, constituted protected concerted activity. ﬁConcerted activity 

encompasses those circumstances where individual employees 
seek to initiate or to induce or to
 prepare for group action, as well 
as individual employees bringing truly group complaints to the 

attention of management.ﬂ 
Liberty Ashes,
 supra at 11. Jerez™ 
comments were certainly an outgrowth of the action taken by 
employees in bringing suit against the Respondent.  
Based on the above evidence, I find that the General Counsel 
has made a showing that Jerez™
 union and protected concerted 
activities motivated the Respondent™s decision to discharge him. 
His publicly expressed belief that unionization of the Respondent 
would have prevented the alleged misallocation of tips and poor 
working conditions evoked a stro
ng reaction in the Respondent™s 
president, who said that unionization would occur over ﬁmy dead 
bodyﬂ and that he would close the Respondent before that took 
place. Jerez™ concerted complaints about working conditions contin-
ued up until the time of his discharge. Whitten™s reaction to them 
were advice that Jerez should quit.  
Having found that the General Counsel has established that the 
union and protected concerted activities of Jerez were motivating 
factors in his discharge, the burd
en shifts to the Respondent to 
establish that it would have discharged Jerez even in the absence 
of his union and protected activities. 
Wright Line
, 251 NLRB 
1083, 1089 (1980).  
Prior to his discharge for a cust
omer complaint, Jerez had not 
received any disciplinary action during his 1-1/2 years of em-
ployment with the Respondent.  
There has been no evidence that any employee has been dis-
charged for a customer complaint. ﬁThe failure of an employer to 
show that it has treated employees in the past in a similar manner 
for engaging in similar misconduct to that of the alleged discrimi-
natee has been held to be an important defect in the employer 
meeting its 
Wright Line
 burden
.ﬂ Grand Central Partnership
, 327 NLRB 966, 972Œ973 (1999). 
Further, Respondent™s treatment of Jerez differed substantially 
from another customer complaint which occurred in the same 

week as Jerez™ discharge. Thus, as set forth above, waiter Abrusso 
was rude to customers who compla
ined to the manager. He was 
reassigned to another table, but did not suffer any discipline and 
was not discharged for that conduct. Indeed, as recognized by the 
Respondent™s manual and the testimony of Managers Adler and 
Whitten, customer complaints, wh
ich are very subjective and may 
not always be valid, are a daily part of the restaurant business. As 
set forth in the manual, the Respondent™s emphasis appears to be 
to try to placate the customer while she is at the table with offers 
of a replacement dish or free food. The emphasis is not on disci-
pline of the wait staff.  
With respect to the specific complaint for which Jerez was dis-
charged, there was no evidence that any of the managers or maitre 
d™ saw anything lacking in Jerez™ service that night. Indeed, he had 
been assigned that evening by Manager Hankinson to take special 
care of customers who had received 
poor service at
 the door. In this respect, Hankinson™s helping at Jerez™ station cannot be con-

sidered an effort to improve his service. Rather, a manager is ex-
pected to assist when needed. Even according to Whitten™s testi-
mony, Hankinson told her that he noticed no problems at the table 
 LE MADRI RESTAURANT 277in question or at Jerez™ station. Further, Hankinson™s assignment 
of Jerez to unhappy customers undermines Whitten™s testimony 
that Hankinson told her that Hankinson had to assist Jerez. 
The disciplinary report was writte
n prior to Jerez being asked 
about the incident. In this connection, I credit Jerez™ testimony that 
the disciplinary report, includin
g the notation that he was termi-
nated, was completely written when he entered the room. 
Whitten™s testimony that she simply wanted to discuss the incident 
with Jerez, and then terminated him when he became upset and 
defensive, is not credited. Jerez™ testimony that he was told that 
the complaint had gone all the way to the top and that a decision to 
discharge him had been made at headquarters is supported by 
evidence that Luongo was made aw
are of the complaint, and ac-
cording to Luongo™s deposition testimony he gave the order to fire 
Jerez.  
The notice of discharge refers to
 the customer complaint, and 
the fact that at preservice meetings service to customers was 
stressed. However, the notice does not refer to Jerez™ alleged poor 
attitude as being the reason for the discharge. Whitten asserted 
that both the incident and his refusal to believe that he had done 
anything wrong contributed to the decision to discharge him, 
however there is nothing in the discharge notice which indicates 
that Jerez™ refusal to believe that he did anything wrong and de-
fensive attitude toward the problem played a part in his discharge. 
Indeed, the notice states that 
Whitten ﬁconsiders this complaint 
serious enough to warrant termination.ﬂ Thus, the reason for the 
discharge as set forth in the notice is the customer complaint only. 
The manner in which the termination was made is also indica-
tive of an improper motive. Whitten had not even spoken directly 
to the customer involved. Her 
report was third-hand. The cus-
tomer related the story to her partner who told Luongo, who then 
advised Whitten. As the only person with direct knowledge of his 
service, Jerez was not given an opportunity to relate his response 
to the complaint prior to the decision to discharge him. 
Paper 
Mart
, 319 NLRB 9, 10 (1995). It is significant that the managerial 
personnel present during the evening™s service who were in a 

position to see any problem with Jerez™ performance observed no 
problems at all.  
With respect to the Respondent
™s argument that Luongo and 
Whitten did not know the name of the waiter to whom the com-
plaint referred, apparently Luongo became aware that Jerez was 
the waiter involved. Luongo™s deposition testimony sets forth in 
detail that he was made aware of Jerez™ alleged shortcomings prior 
to his discharge, and that he decided to terminate him when he 
heard about the customer complain
t. Accordingly, 
I cannot credit 
Whitten™s testimony that she did not speak to Luongo about Jerez™ 

performance prior to his discharge when Luongo stated that she 
did. Further, if they spoke, it was likely that Whitten discussed 
Jerez™ complaints about working conditions.  
Even assuming that Jerez™ performance was the subject of prior 
discussions, no documentation wa
s made of it, and no discipline 
was given. Indeed, the testimony that Hankinson allegedly needed 

to assist Jerez on the evening in
 question is suspect inasmuch as 
Hankinson apparently thought enoug
h of Jerez™ abilities to assign 
him to a table of disgruntled customers that night.  
Jerez™ termination appears to have deviated from the Respon-
dent™s rules concerning progressive discipline. According to those 
rules, the employee is to be warned for his first offense. This was 
the first disciplinary action that Jerez had received during his ten-
ure with the Respondent, and accordingly he should have been 
warned for this offense. Whitten te
stified however, in answer to a 
leading question by c
ounsel, that his disc
harge constituted ﬁgross 
neglect of customersﬂ and his discharge was therefore proper 
pursuant to the manual™s provision that ﬁgross neglectﬂ is a ground 
for immediate discharge.  
However, a plain reading of those provisions does not lead me 
to believe that this type of con
duct, especially unnoticed by any 
managerial personnel when it oc
curred, constituted gross neglect 
of the customer sufficient to warrant immediate discharge. The 
manual described ﬁgross neglectﬂ as ﬁcareless handling or abuse 
of company property.ﬂ It does not mention customer relations. 
Other examples of grounds for immediate discharge set forth in 
the manual strongly suggest that only the most serious misconduct 
warranted summary discharge. Such conduct included fighting, 
theft, cursing, insubo
rdination, sleeping, timecard offenses, weap-
ons, gambling, drug use, sleeping, dishonesty, and confronting a 
customer. 
In this connection, 
it should be noted that Magnuson was not 
immediately discharged for  cursing the chef, although the rules 
provided for that disciplinary ac
tion. He was given a written warn-
ing instead. In addition, Whitten did not seem to base Jerez™ dis-
charge on that provision of the manual. Rather, she only sought to 
give him a warning for that offense but then, according to her 
testimony, decided to fire him on hearing his defensive reaction.  
Respondent argues that the passage of time, 9 months, since the 
time of the filing of the lawsuit 
until Jerez™ discharge disproves the 
existence of an antiunion motive, citing 
Meco Corp. v. NLRB
, 986 
F.2d 1434, 1437 (D.C. Cir. 1993). First, the timing of the dis-
charge in relation to the employee™s union or concerted activities 
is only one factor to be consider
ed in determining the lawfulness 
of the discharge. The court in 
Meco
 stated that the 
Wright Line
 test 
requires that the timing of the alleged reprisal be proximate to the 
protected activities.  
Here, I find that Jerez™ concer
ted activities were proximate to 
the discharge in that his complaints about working conditions to 
Whitten continued up until his discharge. Whitten, who dis-
charged him, was the same person who told him he could leave if 
he did not like the situation. In addition, the discovery phase of the 
Federal lawsuit was ongoing at that time, and Luongo was sched-
uled to be deposed in late October or early November. Given 
Luongo™s reaction to the lawsuit exhibited in February, his ex-
treme reaction to Jerez™ suggestion that a union would have pre-
vented the problems which prompted the lawsuit, and his advice 
to plaintiff Piorier thereafter that
 if the suit was not dropped coun-
terclaims could be brought against 
the plaintiffs, it is clear that 
Luongo harbored animus toward Jerez up until the time of his 
discharge. See 
Flannery Motors
, 321 NLRB 931 (1996). 
Based on the above, I find that Respondent has not met its bur-
den of proving that it would have discharged Jerez even in the 
absence of his union and concerted activities, and therefore, I 
conclude that his discharge violated Section 8(a)(3) and (1) of the 
Act. 
Wright Line
, supra. 
1. Walter Magnuson 
a. General Counsel™s case 
Magnuson engaged in protected concerted activities by partici-
pating as a plaintiff in the Federal lawsuit brought against Re-
spondent. He received no disciplinary warnings in the 3 years 
prior to the institution of the suit. However, about 3 weeks after 
the lawsuit was filed, he received a warning for 
using foul lan-guage toward the chef. That discip
line is not at issue here. Indeed, 
Magnuson conceded that his conduct was not proper behavior. In 
addition, the personnel manual provides that such behavior is 
grounds for immediate discharge. Nevertheless, according to his 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278testimony, cursing was commonplace in the kitchen, and there 
was no evidence of others who have received discipline for engag-
ing in such conduct. 
Accordingly, there ap
pears to have been a change in Respon-
dent™s handling of infractions of it
s rules. Thus, prior to the institu-
tion of the lawsuit, there was no evidence that discipline was given 
for violations of, at least this ru
le. Following the fi
ling of the suit, 
discipline was imposed. 
The lawsuit was filed 15 months before Magnuson™s discharge. 
Respondent argues that the passage of such a long period of time 
must negate any inference that it bore animus against the plain-
tiffs. That argument would have me
rit if no activity in the lawsuit 
had occurred between the time of
 the filing of th
e suit and the 
discharge. However, as set forth above, Adler gave a deposition 
on April 22, 1997, at which Magnuson was present, and assisted 
the Charging Party™s attorney.  
Adler testified here that she was surprised to see Magnuson, 
and the event was not pleasant. I credit Magnuson™s testimony that 
Adler™s attitude toward him changed immediately following her 
appearance at the deposition. Thereafter, within 2 months, 
Magnuson was denied a day off which he had requested, his work 
shifts were reduced, and he was discharged, the basis for which 
being one lateness and three disciplinary notices, only one of 
which he was shown at the time of the actual incident. 
Based on the above evidence, I find that the General Counsel 
has made a showing that Magnuson™s protected concerted activi-
ties motivated the Respondent™s decision to deny him time off, 
reduce his work shifts, and discharge him.  
Having found that the General Counsel has established that the 
protected, concerted activities of
 Magnuson were motivating fac-
tors in the discriminatory actions taken against him, the burden 

shifts to the Respondent to establish that it would have taken such 
action even in the absence of his protected activities. 
Wright Line
, 251 NLRB 1083, 1089 (1980).  
b. The alleged refusal to grant time off and the reduction 
of work shifts 
The complaint alleges that in
 mid-May 1997 Respondent 
unlawfully refused to grant time off to Magnuson, and reduced his 
work shifts.  
I find that Magnuson made a timely request in mid-April to be 
absent from work on May 11, Mother™s Day. He asked for a block 
of time off, from May 7 through May 18. According to his testi-
mony, which I credit, Adler told him ﬁokayﬂ and asked him to 
make a written request, which he did. Adler conceded that it was 
possible that he may have asked for that time off.  
Magnuson made repeated requests for the day off, and was told 
to make his request to Sue. He wa
s ultimately refused the day off, 
and received a warning notice.  
Although I agree with Respondent that Magnuson was liberally 
granted time off both before and after the filing of the lawsuit, the 

question is why he was not granted Mother™s Day off. I found, 
above, that Respondent was motivated in not granting him that 
time off because of his protected, concerted activities. In this re-
gard it is significant that in mid-April he asked for, and received 
permission from Adler for the time off, whereas Adler™s deposi-
tion took place later, on April 22
. Immediately after the deposi-
tion, her attitude toward Magnuson changed, and he was later 

denied permission to take Mother™s Day off. 
Adler testified that Magnuson™s 
request to be off on Mother™s 
Day was not granted because that day was historically very busy, 
and that all staff members were required to be on duty. However, 
that testimony was contradicted by
 Piorier™s uncontradicted testi-
mony, which I credit, that he was granted Mother™s Day off by 
Adler in order to celebrate his birthday. I find that he was not out 
of town, as testified by Adler. Even if he was going to be out of 
town, applying Adler™s reasoning, he would have been ordered to 
report to work anyway since all staff members were required to be 
at the restaurant on Mother™s 
Day. Alder™s attitude toward 
Piorier™s request for the day off was markedly different than that 

for Magnuson. She told Piorier that he should not worry, and that 
she would work something out. Although Piorier was also a plain-
tiff, the difference is that Magnuson was present at Adler™s deposi-
tion, and assisted Charging Parties™ attorney there.  
It is significant that Magnuson 
had always received time off for 
the periods of time he requested, and in fact received this entire 
time off, from May 7 through 18, except for May 11, Mother™s 
Day. 
Adler seemed to have known that Magnuson requested 
Mother™s Day off. When asked on cross-examination whether it 
was possible that Magnuson asked her repeatedly for that time off, 
Adler answered that ﬁit™s possible 
he may have mentioned it, yes.ﬂ 
She also conceded that it was possible that he first requested the 
day off in early April, and in her pretrial affidavit stated that al-
though she did not recollect that 
he asked for certain time off dur-
ing that time period, if he had done so, she would not have sched-
uled him for Mother™s Day.  
Thus, Adler™s explanations for not granting Magnuson™s re-
quest for Mother™s Day off is contradictory. First, she stated that 
all wait staff were required to work
 as it was a busy day. Second, 
she would have given him the day off if she knew that he re-
quested it.  
Further, as set forth above, other wait staff could have been as-
signed to perform overtime work that day. Respondent™s wait staff 
had historically and consistently worked overtime.  
The warning notice given to Magnuson erroneously stated that 
he was scheduled to work two shifts that day, and that he did not 
call in to say that he would be absent. Adler conceded that both 
statements were false. Thus, the notice made it appear that 
Magnuson™s refusal to work that
 day constituted greater miscon-
duct since he would not be covering two shifts, and had not given 

advance notice that he would be absent. In fact, Magnuson was 
only scheduled for one  shift and had given Respondent ample 
notice, approximately 3 weeks, th
at he needed the day off for a 
rehearsal.  He had also called in that morning to remind Sue that 
he would not be in. She could have made arrangements for a re-
placement then, if one was needed. 
I accordingly find and conclude that Respondent has not met its 
burden of proving that it would not have granted Magnuson 
Mother™s Day off in the absen
ce of his concerted activities. 
Wright 
Line
, supra. 
With respect to the complaint 
allegation that Magnuson™s work 
shifts were reduced, the evidence establishes that on his return to 

work following his time off until May 18, his name was not on the 
shift schedule. He was given incons
istent explanations by Adler as 
to the reason. Adler told him that she did not know when he would 
be returning to work, and also said that she had to first employ the 
full time employees. He was not scheduled for any shifts that 
weekŠthe week ending May 25Šand in fact his name was re-
moved from the schedule completely
 following  his 
return to work 
on May 19. He was given only one shift the following week, but 
then was scheduled for about five shifts the following weekŠthe 
week ending June 1Šwhich was more shifts than his normal 
workweek. He normally worked about three shifts per week. 
 LE MADRI RESTAURANT 279Although there was testimony 
by the General Counsel™s wit-
nesses that scheduling was done according to seniority, Respon-
dent™s personnel manual stated that schedules are adjusted to meet 
the fluctuating demands of the business. Apparently this was a 
change from the previous manual, in effect just one month before, 
which stated that scheduling was determined by seniority and 
performance.  
Based on the inconsistent explanations by Adler, I cannot find 
that Respondent has met its burden of proving that it would not 
have scheduled Magnuson for his normal work shift on his return 
from leave on May 19. Thus, there was no distinction between full 
time and part time employees, and but for his requests for time off, 
Magnuson would have worked the same number of shifts, three, 
as other employees worked during the weeks that he was not 
scheduled for any shifts, and during the week that he was sched-
uled for only one shift. 
c. The discharge of Magnuson 
Magnuson™s discharge was based on his refusal to work on 
Mother™s Day, a customer complaint received in April, a two-shift 
suspension for cursing the chef, a
nd because he was late to work 
on June 7, the day of the private party.  
I have found above, that Respondent™s refusal to grant Mother™s 
Day off to Magnuson was an unfair labor practice. It should be 
noted that Adler said nothing adverse to Magnuson until his dis-
charge regarding his not working on Mother™s Day. With respect 
to the customer complaint, Adler did not speak with the customer, 
and the matter seemed to be resolved with Magnuson™s agreeing 
to be ﬁextra attentiveﬂ in the future. As set forth above, customer 
complaints are a daily part of the restaurant business, and no evi-
dence has been presented that anyone was lawfully discharged for 
a customer complaint.  
Magnuson™s late arrival to work for the private party had no 
adverse effect on the party itself. Adler conceded that he could 
have worked through the lunch period provided by Respondent. 
No evidence has been adduced to 
show that a written warning for 
lateness had been issued to any other employee in June 1997.  
Timecards for the period July through December 1997 were re-
ceived in evidence. Charging Parties argue that they indicate that 
on numerous occasions the wait sta
ff arrived late to work. That 
coupled with the parties™ stipulation that only 1 written discipli-
nary notice for lateness was issued during that time leads Charg-
ing Parties to contend that lateness was tolerated by Respondent. I 
cannot agree. First, the timecards of course do not indicate 
whether any of the employees received permission to arrive late to 
work, or whether they called in late, which might have excused 
the lateness. Second, the time period involved, July through De-
cember 1997, which followed Magnuson™s discharge, is remote in 
time to Magnuson™s June 7 discharge. Thus, there was no evi-
dence of tolerated latenesses prior to Magnuson™s discharge. 
It must be noted that Respondent employed a progressive disci-
pline system at the time of Magnuson™s discharge. It appears that 
the system was not employed. Thus, the five steps of documented 
verbal warning, written warning,
 final written warning, and sus-
pension pending investigation were not followed prior to the fifth 
stepŠhis termination.  As to 
the Mother™s Day matter, and the 
customer complaint, Magnuson wa
s not advised that either matter 
had been considered so serious 
as to warrant a written warning. 
He gave uncontradicted testimony that he was not shown the 
warnings until the time of his discharge. Clearly, he was not given 
an opportunity to correct his allegedly improper behavior, as con-
templated by the progressive discipline system. He was not given 
a final written warning, or suspended pending termination.  
I note that the personnel manual states that in some instances 
progressive discipline may not apply, and depending on the infrac-
tion, immediate termination may result. However, Magnuson™s 
alleged infractions clearly did not encompass the types of viola-
tions contemplated by the manual for immediate termination, and 
immediate termination for a single infraction was not imposed. 
Adler stated that on reviewing the infractions set forth in 
Magnuson™s file she believed that it was appropriate that he be 
discharged.  
Finally, in answer to Respondent™s argument that certain plain-
tiffs remained employed by Respondent and were not discharged, 
the Board has held that ﬁan employer™s failure to eliminate all 
union adherents does not prove that its actions toward a few were 
untainted by antiunion bias.ﬂ 
George A. Tomasso Construction 
Corp
., 316 NLRB 738, 742 (1995). 
I accordingly find and conclude that Respondent has not met its 
burden of proving that it would have discharged Magnuson even 
in the absence of his concerted activities. 
Wright Line
, supra. 
CONCLUSIONS OF LAW 
1. The Respondent 127 Restaurant Corp., d/b/a Le Madri Res-
taurant, is an employer within the meaning of Section 2(2), (6), 
and (7) of the Act. 
2. By warning its employees that 
it would be futile for them to 
engage in union activity, Respondent violated Section 8(a)(1) of 
the Act. 3. By discharging its employees Luis Jerez and Walter 
Magnuson, Respondent violated Section 8(a)(3) and (1) of the 
Act. 
4. By refusing to grant time off to Walter Magnuson because he 
engaged in protected concerted activity, Respondent violated 
Section 8(a)(3) and (1) of the Act. 
5. By reducing the work shifts of Walter Magnuson because he 
engaged in protected concerted activity, Respondent violated 
Section 8(a)(3) and (1) of the Act. 
THE REMEDY 
Having found that the Respondent has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. 
The Respondent having discriminatorily discharged employees, 
it must offer them reinstatemen
t and make them whole for any 
loss of earnings and other benefits, computed on a quarterly basis 

from date of discharge to date of proper offer of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Ho-
rizons for the Retarded
, 283 NLRB 1173 (1987). 
The Respondent shall also be ordered to make whole Walter 
Magnuson for the reduction of his work shifts during the weeks 
ending May 25 and June 1, 1997.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
19                                                           
 19 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280ORDER The Respondent, 127 Restaurant Corp. d/b/a Le Madri Res-
taurant, New York, New York, its officers, agents, successors, 
and assigns, shall 1. Cease and desist from 
(a) Warning and informing its employees that it would be fu-
tile for them to engage in union activity.  
(b) Discharging or otherwise 
discriminating against any em-
ployee because of their union or
 protected concerted activities. 
(c) Refusing to grant time off to employees because they en-
gaged in protected concerted activity. 
(d) Reducing the work shifts of employees because they en-
gaged in protected concerted activity. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Luis 
Jerez and Walter Magnuson full reinstatement to their former 
jobs or, if those jobs no longer ex
ist, to substantially equivalent 
positions, without prejudice to thei
r seniority or any other rights 
or privileges previously enjoyed. 
(b) Make Luis Jerez and Walter Magnuson whole for any 
loss of earnings and other benefits suffered as a result of the 

discrimination against them, in 
the manner set forth in the rem-
edy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges, and to the 

unlawful refusal to grant time off to Magnuson, and to the 
unlawful reduction of work shifts of Magnuson, and within 3 
days thereafter notify the employees in writing that this has 
been done and that the discharges will not be used against them 
in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other 
records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in New York, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ
20 Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 

Respondent's authorized represen
tative, shall be posted by the 
Respondent immediately on receipt and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
                                                          
 20 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency 
of these proceedings, the Re-
spondent has gone out of business or closed the facility in-

volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since February 28, 1996. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT discharge or otherwise discriminate against 
any of you for engaging in union activity or protected concerted 

activity. 
WE WILL NOT warn our employees that it would be futile 
for them to engage in union activity, 
WE WILL NOT refuse to grant time off to our employees be-
cause they engaged in protected concerted activity. 
WE WILL NOT reduce the work shifts of our employees be-
cause they engaged in protected concerted activity. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer Luis Jerez and Walg
reen Magnuson full reinstatement to their former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
WE WILL make Luis Jerez and Walter Magnuson whole for 
any loss of earnings and other benefits resulting from their 
discharge, less any 
net interim earnings, plus interest. 
WE WILL make Walter Magnuson whole for any loss of 
earnings and other benefits resu
lting from our unlawful refusal 
to grant him time off, and for our unlawful reduction of his work shifts. WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charges, and discriminatory trea
tment of Luis Jerez and Walter 
Magnuson, and WE WILL, within 3 days thereafter, notify 
each of them in writing that this has been done and that the 
discharges and other discrimina
tory actions will not be used 
against them in any way. 
127 RESTAURANT CORP.,D/B/A/ LE MADRI RESTAU-RANT  